Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-4, 17, 19-21, 26, 28-34 are pending.  
Priority
Instant application 16759734, filed 4/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    100
    395
    media_image1.png
    Greyscale
.
The certified copy of the foreign application is not in English.
Information Disclosure Statement
All references form the IDS received 7/28/2020 and 6/25/2021 have been considered unless marked with a strikethrough.
Telephonic Request for Amendment
	Examiner phoned Applicant requesting an amendment to overcome the 112 second rejection and expedite prosecution, however, Applicant representative requested an office action.

Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 17, 19-21, 26, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim1 recites the broad recitation of still further peaks, and the claim also recites ranges of the basic peaks and the “further” peaks, and still further which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  With respect to claim 2, this does not resolve the issue because the claim states that the peaks are analytical data and does not require the form to have all of the characteristic peaks of the analytical data.  Claims 3-4 do not resolve this issue.  The same rationale is applied to claims 17-21, and 26, 28-30.  The method of making claims and method of treating claims also do not resolve this issue (instant claims 31-34).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-4, 17, 19-21, 26, 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11008292 (“the ‘292 patent”) in view of the article to Berkeley et al. (“the B article”, Green Chemistry Letters and Review, 2009, 192-211).
The claims of the ‘292 patent teach the compound (see for example claim 14 of the ‘292 patent) as well as overlapping genus claims.  Further, the claims of the ‘292 patent teach pharmaceutical salts and the definitions reading the claims in light of the specification (claim 14).
The ‘292 patent fails to teach solvents that would lead to crystalline forms.
The B article teaches that one could readily choose green process solvents in order to be more environmentally friendly.  Those solvents include the solvents form Table 4 such as acetone, ethanol and water.
It would have been prima facie obvious to one having ordinary skill in the art to crystalize compounds such as those in the ‘292 patent with solvents in Table 4 of the B article in order to minimize environmental impact.  The instant specification teaches solvents used for crystallization which lead to the instant forms.  If it is obvious to choose a solvent for crystallization in order to reduce environmental impact then the form would be produced when crystallized from these solvents. 
With respect to temperature and time and ratios of instant claim 31, the claims of the ‘292 patent fail to teach these variables.  
However, these are result effective variables since solubility and precipitation is dependent on time, temperature and concentration.
It would have been prima facie obvious to one having ordinary skill in the art to use optimize routine experimental variables in order to arrive at the limitations of instant claim 32.  Optimizing these variables leads to differences in solubility leading in terms of saturation and super saturation and thus precipitation.

Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11008292 (“the ‘292 patent”) in view of the article to Berkeley et al. (“the B article”, Green Chemistry Letters and Review, 2009, 192-211) and further in view of WO2016164703 (“the ‘703 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach a method of use for treating FGFR4.
The ‘703 teaches that structurally similar compounds are known to treat FGFR4.
It would have been prima facie obvious to one having ordinary skill in the art to use structurally similar compounds to treat a disease as taught by the ‘703 publication.  One would expect success because the compounds of the ‘703 publication have structural similarity to the compounds of the combination (‘292 patent and the B article).

Art Made of Record but Not Applied
WO2016164703 made of record on the IDS is close art.  The ‘703 publication teaches compounds having FGFR activity and treatment of various disease states with the compounds therein.  The most generic structure of the ‘703 publication includes:

    PNG
    media_image2.png
    260
    392
    media_image2.png
    Greyscale
.
In this case, the tether from the pyrimidine ring to the substituted benzene ring is distinct from the instant claims.  In the instant claims, this tether is a vinyl fluoride group.  The different generic formula of the ‘703 publication fail to teach or suggest a vinyl fluoro group much less to replace the ether tether of formula III, and then to pick and choose to substitute the fluoro groups for chloro groups as required by the instantly claimed compound.  Specifically, the halogen substituent is a fluoride.  
When considering the closest specie, these species were relevant:

    PNG
    media_image3.png
    128
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    169
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    267
    603
    media_image5.png
    Greyscale
.
Picking and choosing from among the closest specie would still not arrive at a compound having a vinyl fluoro group.  Further, starting from each of these species one would need to have a rationale to pick and choose to substitute one group for another.  In the cases above, the vinyl containing tether had higher IC50 values relative the –CH2NH- tether or the ether tether and thus one skilled in the art would not be guided to an olefin tether or connector.
Still further, there is no teaching, or suggestion of crystalline forms of any specific compound or teachings of solvents or precipitation methods such that one could form crystalline polymorphic material.  The experimental protocols involve chromatography.
In conclusion, there is close art, but there is no art that guides one of skill in the art to the specific crystalline forms found in the instant claims.  Crystalline polymorphs are an unpredictable art.  Without guidance one skilled in the art would not have arrived at the instant claims.

Conclusions
	All claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622